Norval, J.
This was an action brought by A. S. Hayes upon a promissory note executed by A. W. Jones. Plaintiff re*527covered a judgment in the court below for the sum of $546.34, and the defendant prosecutes error to this court, alleging that the judgment is not sustained by the evidenceaud is contrary to law.
We cannot review the proceedings, for the reason the records fails to disclose that a motion for a new trial was presented to the trial court, and its ruling obtained thereon. While the transcript contains a copy of a motion for a new trial, it does not appear that the attention of the court below was ever called thereto. It has been frequently decided by this court that in order to review the proceedings of a district court by a petition in error, a motion for a new trial must be made in that court and a ruling obtained on the motion. (Cropsey v. Wiggenhorn, 3 Neb., 108; Gibson v. Arnold, 5 Id., 186; Lichty v. Clark, 10 Id., 472; Smith v. Spaulding, 34 Id., 128.) The petition in error is
Dismissed.
The other judges concur.